Title: Editorial Note
From: 
To: 


       This was an action brought by John Gray for injuries inflicted upon him by Lendall (or Lindall) Pitts in a scuffle outside Dehon’s barber shop in Boston. Adams’ minutes indicate that the underlying cause was an earlier incident in which Pitts had “gallanted” what he assumed to be an attractive young lady, only to learn that feminine clothes covered a masculine form—either Gray himself or another male procured by him. Pitts blamed Gray in any case and, after unsuccessfully demanding an apology, opened Gray’s scalp with a walking stick.
       Gray sued in the July 1771 Suffolk Inferior Court for £300; Josiah Quincy was able to win him only a £5 verdict, which Gray appealed to the August 1771 Suffolk Superior Court. There, the jury awarded him £18 damages and costs of £10 8s. 8d. Adams, who had been specially appointed guardian ad litem for Pitts (a minor), was his counsel at both trials.
       From a technical standpoint, the case is interesting because, although the plea was not guilty, that is, a flat denial of the assault, Adams was allowed to introduce evidence in justification of the blow.
       
       Adams’ minutes suggest that James Otis spoke at the trial on 2 and 3 December 1771, although he was not counsel of record for either party. In fact, on the latter date Otis, having been certified “a distracted person” by the Selectmen of Boston, was “carried off ... in a post chaise, bound hand and foot.” If the remarks recorded by Adams were actually made in court, they not only offer a striking glimpse of Otis on his way to the madhouse, but suggest a very informal court room atmosphere.
      